BLD-313                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-2900
                                       ___________

                         IN RE: THOMAS A. PROVENZANO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 1-14-cv-01672)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    August 27, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                                (Filed: September 9, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Thomas Provenzano is a Pennsylvania prisoner proceeding pro se. On July 1,

2014, Provenzano filed a petition for writ of habeas corpus in the United States District

Court for the Middle District of Pennsylvania.1 By order entered March 13, 2015, the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 Provenzano initially filed his petition in the Eastern District of Pennsylvania, but the
matter was subsequently transferred to the Middle District.
District Court entered an order dismissing it in part and denying it in part. On May 28,

2015, Provenzano filed a motion for relief from judgment pursuant to Rules 60(a) and

(b)(1) of the Federal Rules of Civil Procedure. On August 5, 2015, when more than two

months had gone by without a ruling from the District Court, Provenzano filed the

present petition for writ of mandamus asking this Court to compel the District Court to

rule on his post-judgment motion. Shortly thereafter, on August 11, 2015, the District

Court entered an order denying that motion.

       Because Provenzano has now received the relief he seeks in his mandamus

petition—namely, a ruling on his Rule 60 motion—we will dismiss his mandamus

petition as moot.2 See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d

Cir. 1996) (“If developments occur during the course of adjudication that eliminate a

plaintiff's personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.”).




2
 To the extent that Provenzano asks this Court to provide him with copies of the District
Court’s March 13, 2015 opinion and order, he must direct this request to the District
Court.
                                              2